EXHIBIT 10.10
 
OMNIBUS AMENDMENT


This Omnibus Amendment (“Agreement”), dated as of August 31, 2007, by and
between JMAR Technologies, Inc., a Delaware corporation (the “Company”), and
Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”), amends each of
the agreements and instruments listed on Exhibit A to this Agreement (the
“Instruments”).
 
PREAMBLE


WHEREAS, Laurus is the holder of the following securities of the Company
(collectively, the “Securities”):
 
(i)
Series G Convertible Preferred Stock with an aggregate stated value of
$1,456,020 (as amended, modified or supplemented from time to time “Series G
Preferred”);

 
(ii)
Series I Convertible Preferred Stock with an aggregate stated value of
$6,393,980 (as amended, modified or supplemented from time to time the (Series I
Preferred”)

 
(iii)
Series J Convertible Preferred Stock with an aggregate stated value of
$3,500,000 (as amended, modified or supplemented from time to time “Series J
Preferred;” the Series G Preferred and Series I Preferred and Series J Preferred
are collectively referred to herein as the “Preferred”);

 
(iv)
Secured Term Note with a maturity date of April 12, 2008  made by the Company in
favor of Laurus in the original principal amount of $750,000 (the “Term Note”);
and

 
(v)
Secured Revolving Note with a maturity date of March 27, 2008 made by the
Company in favor of Laurus in the original principal amount of $3,000,000 (the
“Revolving Note”).

 
NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           Amendments.
 
1.1           Effective upon the date hereof, (a) the reference to “thirty six
(36) months from the date of issuance thereof” contained in Section 8 of the
Series G Preferred is hereby changed to “on August 31, 2009” and Section 10
shall be deleted in its entirety; (b) the reference to “thirty six (36) months
from the date of issuance thereof” contained in Section 8 of the Series I
Preferred is hereby changed to “on August 31, 2009” and Section 10 shall be
deleted in its entirety; (c) the reference to “second anniversary of the date of
issuance thereof” contained in Section 8 of the Series J Preferred is hereby
changed to “on August 31, 2009”;  (d) the reference to “April 12, 2008”
contained in the definition of “Maturity Date” in the Term Note is hereby
changed to August 31, 2009; and (e) the reference to “March 27, 2008” contained
in the definition of “Maturity Date” in the Revolving Note is hereby changed to
August 31, 2009”.
 

--------------------------------------------------------------------------------


 
2.           Miscellaneous.
 
2.1           Except as specifically set forth in this Amendment, there are no
other amendments, modifications or waivers to the Instruments, and all of the
other forms, terms and provisions of the Securities remain in full force and
effect.


2.2           From and after the Amendment Effective Date, all references in the
Securities shall be deemed to be references to the Instruments, as the case may
be, as modified hereby.


2.3           This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and their respective successors
and permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This
Amendment may be executed in any number of counterparts, each of which shall be
an original, but all of which shall constitute one instrument.


 
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.
 


COMPANY:
 
PURCHASER:
     
JMAR TECHNOLOGIES, INC.
 
Laurus Master Fund, Ltd.
 
           
By:
/s/ C. NEIL BEER
 
By:
/s/ EUGENE GRIN
Name:
Dr. Neil Beer
 
Name:
Eugene Grin
Title:
Chief Executive Officer
 
Title:
Director







3

--------------------------------------------------------------------------------


EXHIBIT A
(List of Preferred Stock and Notes)


Certificate to set forth Designations, Voting Powers, Preferences, Limitations,
Restrictions and Relative Rights of Series G Convertible Preferred Stock, $0.01
Par Value Per Share.


Certificate to set forth Designations, Voting Powers, Preferences, Limitations,
Restrictions and Relative Rights of Series I Cumulative Convertible Preferred
Stock, $0.01 Par Value Per Share


Certificate to set forth Designations, Voting Powers, Preferences, Limitations,
Restrictions and Relative Rights of Series J Cumulative Convertible Preferred
Stock, $0.01 Par Value Per Share


Secured Term Note with a maturity date of April 12, 2008  made by the Company in
favor of Laurus in the original principal amount of $750,000 (the “Term Note”);


Secured Non-Convertible Revolving Note with a maturity date of March 27, 2008
made by the Company in favor of Laurus in the original principal amount of
$3,000,000 (the “Revolving Note”)





4